Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148780                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CALVIN BOWMAN,                                                                                         David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 148780
                                                                   COA: 313444
                                                                   Ct of Claims: 12-000071-MK
  MICHIGAN HIGHER EDUCATION
  ASSISTANCE AUTHORITY a/k/a
  MICHIGAN GUARANTY AGENCY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           t0519
                                                                              Clerk